Case 1:17-cr-00101-LEK Document 567 Filed 08/29/19 Page 1 of 6      PageID #: 4921



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     gregg.yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              )   CR. NO. 17-00101 LEK
                                       )
          Plaintiff,                   )   UNITED STATES’S SECOND MOTION
                                       )   TO CONTINUE DEADLINE TO
    vs.                                )   RESPOND TO DEFENDANT’S TENTH
                                       )   MOTION FOR ORDER TO SHOW
ANTHONY T. WILLIAMS (1),               )   CAUSE; CERTIFICATE OF SERVICE
                                       )
          Defendant.                   )
                                       )
                                       )

              UNITED STATES’S SECOND MOTION TO
              CONTINUE DEADLINE TO RESPOND TO
      DEFENDANT’S TENTH MOTION FOR ORDER TO SHOW CAUSE

      Pursuant to Rule 12(c)(2) of the Federal Rules of Criminal Procedure, the

government respectfully submits this motion to continue the deadline to respond to

Defendant Anthony T. Williams’s Tenth Motion for Order to Show Cause (10th
Case 1:17-cr-00101-LEK Document 567 Filed 08/29/19 Page 2 of 6        PageID #: 4922



OSC Motion or Motion). ECF No. 555. The government respectfully requests a

seven day continuance of the deadline to respond to the Motion, from August 29,

2019 to September 5, 2019. This is the second request for a continuance of this

deadline. The defendant is proceeding pro se and has not been reached.

      A second continuance of the deadline to respond to the Motion is

necessitated by the intervening oral Order of the Court, dated August 27, 2019,

which pertains directly to the matters raised by the Motion. ECF No. 566.

      The government moved for its first continuance to respond to the Motion on

August 22, 2019 because counsel for the government was out of the office from

August 6 to August 20, 2019, during which time the Motion was filed, and counsel

returned to the office on August 21, 2019, the day before the government’s

response to the Motion was due. ECF No. 562. The Court granted the

government’s motion to continue, and re-set the hearing upon the Motion for

September 18, 2019, and re-set the deadline to respond to the defendant’s Motion

to August 29, 2019. ECF No. 564.

      On the afternoon of August 27, 2019, two days before the government’s

response to the Motion was due, the parties appeared before the Court at a

scheduling conference to set pretrial deadlines. ECF No. 566. At the scheduling

conference, the defendant orally argued the issues raised in the Motion, including

that he could not open files contained in the government’s August 5, 2019


                                         2
Case 1:17-cr-00101-LEK Document 567 Filed 08/29/19 Page 3 of 6         PageID #: 4923



production from the e-discovery terminal in his housing unit at the Federal

Detention Center, Honolulu (FDC), where he is detained. Moreover, the defendant

complained that the FDC placed inappropriate restrictions upon his ability to view

three (3) hard drives that the Court ordered the government to produce to the

defendant at the FDC.

      As relevant here, the Court orally issued the following Order:

             1. Discovery Production. The government will verify

                that the files contained on the 21 DVDs containing the

                government’s August 5, 2019 discovery production

                can be opened by the defendant at the FDC using the

                terminals available to inmates, and then submit a

                verification to the Court.

             2. Device Forensic Images (Hard Drives). The

                government will submit a letter clarifying the FDC’s

                accommodation to the defendant to permit him to

                view certain hard drives that were produced to him.

ECF No. 566 (“Mr. Yates to follow-up with FDC Honolulu and update the court

by letter with a cc to Anthony Williams and Mr. Isaacson. . . .”).

      Good cause supports the government’s request for a second seven-day

continuance of the deadline to respond to the Motion. Since the government’s first


                                             3
Case 1:17-cr-00101-LEK Document 567 Filed 08/29/19 Page 4 of 6          PageID #: 4924



request for a continuance to file its response, the Court issued its intervening

August 27, 2019 Order that bears directly upon the issues raised in the Motion.

The government had been diligently preparing a response to the Motion at the time

of the scheduling conference, and has been diligently addressing the Court’s

August 27, 2019 Order since then. Namely, we have prepared a copy of the 21

DVDs in the August 5, 2019 production for testing at the FDC, but we have not

been able to complete the testing on an FDC e-discovery terminal in the two days

since the August 27, 2019 scheduling conference. Moreover, counsel for the

Bureau of Prisons has been out of the office and unable to assist from the afternoon

of August 28, 2019 until the afternoon of August 29, 2019.

      The government believes that an additional seven (7) days will be required

to complete the verification ordered by the Court, and to prepare necessary

declarations. Should the verification be completed sooner, we will file our

response promptly.

//

//

//

//

//

//

//

                                          4
Case 1:17-cr-00101-LEK Document 567 Filed 08/29/19 Page 5 of 6        PageID #: 4925



                                 CONCLUSION

      In sum, the government respectfully requests a continuance of seven days of

the deadline to respond to the motion, to and including September 5, 2019.

                   DATED: August 29, 2019, at Honolulu, Hawaii.


                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             By /s/ Gregg Paris Yates
                                               GREGG PARIS YATES
                                               Assistant U.S. Attorney




                                        5
Case 1:17-cr-00101-LEK Document 567 Filed 08/29/19 Page 6 of 6         PageID #: 4926



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: August 29, 2019, at Honolulu, Hawaii.


                                              /s/ Melena Malunao
                                              U.S. Attorney’s Office
                                              District of Hawaii
